Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 16, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156675                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SHRITA PARKER,                                                                                           Kurtis T. Wilder
            Plaintiff-Appellant,                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 156675
                                                                    COA: 332461
                                                                    Wayne CC: 14-000942-NI;
  JOHN DOE,                                                         15-001404-NF
                 Defendant,
  and
  PROGRESSIVE MARATHON INSURANCE
  COMPANY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 12, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 16, 2018
        d0509p
                                                                               Clerk